Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 7, line 5, filed 05/17/2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of, newly found prior art reference. PGPUB 20140008498 Reiter; Johannes discloses a coupling element from the fuselage to first and second wing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over (Amit, Regev) (WO
2016/035068 A2), hereinafter Amit, in view of (Reiter; Johannes) (PGPUB 20140008498) hereinafter Reiter.
2. Regarding claim 1, Amit teaches an aerial vehicle comprising: a body (fig. 2, element, 100); one or more thrust portions portion connected to the body (fig. 2, element 300), wherein each thrust portion comprises a propeller and a rotary shaft (pg.11, line 15-16 "pair of shafts (2200)(2300)"); a first wing disposed on a first side on a first side of the body, wherein the first wing is spaced apart from the one or more thrust portions (fig. 2, element 400 is spaced apart from element 300); a second wing disposed on a second side of the body, wherein the second wing is also spaced apart from the one or more thrust portions (fig. 2, element 400 is spaced apart from element 300); and a connection assembly (pg 7, lines 9-12, axial connection) comprising: a first connecting member that is coupled to the body, a second connecting member that is coupled to the first and second wings, and a third connecting member that connects the first connecting member and the second connecting member, (Amit discloses the claimed invention except for the axial connection comprising 3 members) Amit teaches 
However Reiter teaches a first connecting member that is coupled to the body (fig 7, element 702 coupling element), a second connecting member that is coupled to the first and second wings (fig. 7. element 501, and a third connecting member that connects the first connecting member and the second connecting member (fig. 7, element 701).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the axial connection as taught by Amit with a connection assembly taught by Reiter in order “…for tilting the wing 100…” (para 0081).
3. Regarding claim 2 Amit, as modified, teaches the aerial vehicle of claim 1, wherein the one or more thrust portions are fixedly attached to the body such that the rotary shaft of each thrust portion is perpendicular to the body (rotary shaft, element 2300, perpendicular to body, element 2100, as shown in figure 4), and the first and second wings have angles variable within vertical and horizontal ranges with respect to the body (pg. 10, line 7, "wings may rotate 360 degrees").
4. Regarding claim 3, Amit, as modified, teaches the aerial vehicle of claim 1, wherein the aerial vehicle is changed to be in a take-off and landing mode (pg. 10, line 9), a cruise mode (pg. 10, line 1), a high-speed flight mode(fig 6), and a stationary flight mode(pg. 10, line 9), in the take-off and landing mode, the first and second wings are changed to be parallel to the rotary shaft of the thrust axis so as to be perpendicular each the thrust portion (pg. 6, line 7, "Figure 1A depicts a multirotor craft (2) hovering 
5. Regarding claim 4 Amit, as modified, teaches the aerial vehicle of claim 3, wherein a rotation speed of each thrust portion decreases when the angle between the respective thrust portion and the first and second wings is the acute angle, and the rotation speed of each thrust portion increases when the angle between the respective thrust portion and the first and second wings is a right angle (pg. 6-7, lines 16-2, flight computer accelerates/slowdown engines).
6. Regarding Claim 5 Amit, as modified, teaches the aerial vehicle of claim 1, wherein each thrust portion comprises: at least one first thrust portion having a rotary shaft and disposed away from one side of each of the wings; and at least one second thrust portion having a rotary shaft and disposed away from a side facing the one side of each of the wings, and the rotary shaft of the first thrust portion and the rotary shaft of the second thrust portion are perpendicular to the body (fig. 2).
7. Regarding Claim 6 Amit, as modified, teaches the aerial vehicle of claim 1, wherein rotation angles of the first wing and the second wing are individually controlled such that a pose and a direction of the aerial vehicle are adjusted (pg. 10, line 15, left and right wing can rotate independently).
8. Regarding Claim 7 Amit, as modified, teaches the aerial vehicle of claim 1, comprising: a sensor configured to measure information applied to the aerial vehicle (pg. 5, line 17, sensor); a controller configured to control an angle between the rotary shaft and the first and second wings by 
9. Regarding Claim 8 Amit, as modified, teaches the aerial vehicle of claim 7, wherein the sensor comprises at least one of: a measurement sensor configured to measure an altitude, a speed, and a flow angle of an air generated in response to the aerial  vehicle travelling; differentia I pressure sensors disposed on an upper side and a lower side of each of the wings to measure a flow angle using a pressure difference between the upper side and the lower side; and a flow sensor configured to measure an airflow around the aerial vehicle such that the controller controls the wings to be changed based on the airflow around the aerial vehicle (pg. 5, lines 16-17, aircraft is stabilized and controlled by sensors and a flight computer, and pg. 9, lines 4-6, sensors installed to maintain orientation of the wing during flight).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642